DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 6-9 and 11-12 are currently pending in the present application. Claims 1-5 and 10 are canceled; claims 6, 8, 9 and 11 are currently amended; claims 7 and 12 are original; and claims 13-15 are withdrawn. The amendment dated April 7, 2022 has been entered into the record.

Response to Arguments
Applicant's arguments with respect to at least claim 1 have been fully considered, but are moot in light of the new rejections set forth below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 6, 9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tan (US 2021/0027035), of record.
Regarding claim 6, the prior art of Tan (US 2021/0027035), of record, discloses a liquid crystal display (LCD) device (Figures 2-4; Paragraphs [0019]-[0021] and [0051] identifying the embodiment shown in Figures 2-4), comprising:
a backlight module (Paragraph [0052] “a backlight source”) disposed at a bottom of the LCD device (see Figure 3 where the incoming light 60 is incident on the bottom of the LCD device; see also Paragraph [0052] teaching the backlight light source located below polarizers);
a display module (1; Paragraph [0052]) disposed on the backlight module and comprising a color filter plate (Paragraph [0052] “The cell-aligned substrate can comprise … a color film”), a top polarizer (26; Paragraph [0067]) disposed above the color filter plate and away from the backlight module (Figures 2-3), a black mask layer (Figure 4, non-light-transmitting regions, each having a width d; Paragraph [0099]) disposed on a side of the color filter plate and located between the color filter plate and the top polarizer (non-light-transmitting regions between 1 which includes a color film and 26; Paragraph [0037]), and a fingerprint recognition unit (10; Paragraph [0038]) disposed on a side of the color filter plate (10 disposed on 1 which includes a color film) away from the black mask layer, wherein the black mask layer includes an array of holes (Figure 4, non-light-transmitting regions further comprise light-transmitting hole 21), and the array of holes pass through an upper surface and a lower surface of the black mask layer (Figure 4); and
a liquid crystal lens layer (20, 30; Paragraph [0054] “a light-transmitting hole forming layer 20, a liquid crystal lens layer 30”) disposed above the display module and comprising a lens array corresponding to the array of holes of the black mask layer (see Figures 3-4 where the liquid crystal lens layer 30 is provided with the array of the convex lens 31 corresponding to the array of the light-transmitting hole 21; Paragraphs [0099], [0111]);
wherein the liquid crystal lens layer is configured to operate in a lens state when the fingerprint recognition unit is operating (Figure 4 and Paragraphs [0037] “a lens state (as shown in FIG. 4)” and [0108] “the liquid crystal lens layer 30 to be switched to a lens state, and causes the display device to perform fingerprint identification”), and the liquid crystal lens layer is configured to operate in a non-lens state when the fingerprint recognition unit is not operating (Figure 3 and Paragraphs [0037] “a non-lens state (As shown in FIG. 3)” and [0109] “the liquid crystal lens layer 30 to be switched to a non-lens state, and causes the display device to display”; see also Paragraph [0054]).

Regarding claim 9, Tan discloses the limitations of claim 6 above, and further discloses wherein the liquid crystal lens layer comprises an upper substrate (Paragraph [0078] "30 further comprises ...  a sixth substrate arranged on a side of the second liquid crystal layer 32 away from the display panel 1") and a lower substrate (Paragraph [0078] "30 further comprises a fifth substrate arranged on a side of the second liquid crystal layer 32 near the display panel 1") for cell-assembly (see Figure 2), and liquid crystal lenses (31 in Figure 4; Paragraph [0037]) are disposed between the upper substrate and the lower substrate, wherein an upper electrode (34) is disposed on a side of the upper substrate facing a direction for the cell-assembly, a lower electrode (33) is disposed on a side of the lower substrate facing a direction for the cell-assembly, and the liquid crystal lenses configure the lens array under action of the upper electrode and the lower electrode (see Figures 2-3 and Paragraphs [0077], [0097]).

Regarding claim 11, Tan discloses the limitations of claim 9 above, and further discloses wherein the black mask layer takes up part of an aperture area provided by the LCD device (Figure 4, non-light-transmitting regions further comprise the light-transmitting hole 21 therebetween).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tan in view of Kao (US 2018/0143492), of record.
Regarding claim 7, Tan discloses the limitations of claim 6 above, and further discloses the liquid crystal lens layer comprises a liquid crystal lens based on nematic liquid crystals (Paragraph [0071] “20 forms a light-transmitting hole 21 in a TN (Twisted Nematic) mode”) and a liquid crystal lens based on polymer dispersed liquid crystals (Paragraph [0067] “22 is … PDLC (Polymer Dispersed Liquid Crystal)”).
Tan does not disclose the polymer dispersed liquid crystals being blue phase liquid crystals.
However, Kao teaches a liquid crystal material includes blue phase liquid crystal and polymer dispersed liquid crystal (Paragraph [0039]), in which they can be aligned without needing an alignment layer (Paragraph [0025]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the liquid crystal material as disclosed by Tan with the teachings of Kao, to have a liquid crystal lens based on polymer dispersed liquid crystals, for the purpose of considering the characteristics of liquid crystal materials, for example, to manufacture a liquid crystal cell without an alignment layer (Kao: Paragraph [0025]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tan in view of Nichol (US 2021/0215857), of record.
Regarding claim 8, Tan discloses the limitations of claim 6 above, and Tan further discloses wherein the display module comprises a bottom polarizer (Paragraph [0052] “the liquid crystal display device can also comprise polarizers respectively arranged on sides of the display panel 1”; the examiner considers one of the polarizers at the bottom side of 1), a thin-film transistor (TFT) layer is disposed on a side of the bottom polarizer (see Figure 2 and Paragraph [0052] “The display panel 1 comprises an array substrate … The array substrate can comprise a TFT (Thin Film Transistor)”), a liquid crystal layer is disposed on a side of the TFT layer (Paragraph [0052] “The display panel 1 comprises an array substrate, a cell-aligned substrate, and a liquid crystal layer arranged therebetween”) away from the bottom polarizer, a color filter plate (Paragraph [0052] “The display panel 1 comprises an array substrate, a cell-aligned substrate, and a liquid crystal layer arranged therebetween … The cell-aligned substrate can comprise … a color film”) is located on the side of the liquid crystal layer away from the TFT layer, the fingerprint recognition unit is disposed on a side of the color filter plate adjacent to the liquid crystal layer (10 disposed on 1);
wherein the fingerprint recognition unit comprises a fingerprint recognition sensor (Paragraph [0038] “10 comprises a light blocking layer in addition to a photosensitive sensing unit body”), the liquid crystal lens layer is disposed on a side of the top polarizer away from the color filter plate (Figure 2), and the LCD device further comprises a cover (40) disposed on the liquid crystal lens layer.
Tan does not necessarily disclose the cover laminated on the liquid crystal lens layer.
However, Nichol teaches laminating a light guide to the top substrate of an LCD (Paragraph [0116]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the cover as disclosed by Tan with the teachings of Nichol, wherein the cover is laminated on the liquid crystal lens layer, for the purpose of using an optically clear pressure sensitive adhesive to adhere the light guide on a substrate (Nichol: Paragraphs [0116], [0192]). 
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter over prior art: 
Regarding claim 12, Tan discloses the limitations of claim 11 above. However, Tan does not disclose, in light of the specification, “the black mask layer is a black matrix or is made of a black metal”. Rather, Tan teaches away from the claimed invention because the black mask layer of Tan is non-light-transmitting regions of a light-transmitting hole forming layer, comprising a liquid crystal layer (Paragraph [0066]). The prior art, applied alone or in combination fails to teach or suggest the combination and arrangement of elements recited in Applicant's claim 12.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN Y JUNG/Patent Examiner, Art Unit 2871                                                         

/MICHAEL H CALEY/Supervisory Patent Examiner, Art Unit 2871